Hinman, J.
The plaintiff’s bill, with the finding of the committee, shows a case, which would entitle the plaintiff to redeem all the incumbrances, which are prior to his lien, on his offering to do so. But he makes no such offer, and we do not understand that he has any intention of redeem*356ing. He asks that the prior incumbrancers be compelled to redeem him. This reverses the settled order in which parties, having incumbrances upon the same property, have right to redeem, or are bound to do so, and is unprecedented. The bill must be dismissed.
In this opinion the other judges concurred, except. Storrs, J., who gave no opinion, having been absent when the cause was argued.
Bill dismissed.